16-3347
     Jiang v. Sessions
                                                                                   BIA
                                                                             Loprest, IJ
                                                                           A205 237 041
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 17th day of July, two thousand eighteen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            ROSEMARY S. POOLER,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   HEJING JIANG,
14                             Petitioner,
15
16                       v.                                      16-3347
17                                                               NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20                 Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                         Corey T. Lee, New York, NY.
24
25   FOR RESPONDENT:                         Chad A. Readler, Acting Assistant
26                                           Attorney General; Linda S.
27                                           Wernery, Assistant Director;
28                                           William C. Minick, Trial Attorney,
29                                           Office of Immigration Litigation,
1                               United States Department of
2                               Justice, Washington, DC.
3
4        UPON DUE CONSIDERATION of this petition for review of a

5    Board of Immigration Appeals (“BIA”) decision, it is hereby

6    ORDERED, ADJUDGED, AND DECREED that the petition for review

7    is DENIED.

8        Petitioner Hejing Jiang, a native and citizen of the

9    People’s Republic of China, seeks review of an August 26,

10   2016, decision of the BIA affirming a March 9, 2015, decision

11   of an Immigration Judge (“IJ”) denying Jiang’s application

12   for asylum, withholding of removal, and relief under the

13   Convention Against Torture (“CAT”).    In re Hejing Jiang, No.

14   A 205 237 041 (B.I.A. Aug. 26, 2016), aff’g No. A 205 237 041

15   (Immig. Ct. N.Y. City Mar. 9, 2015).   We assume the parties’

16   familiarity with the underlying facts and procedural history

17   in this case.

18       Under the circumstances of this case, we review both the

19   IJ’s and BIA’s decisions “for the sake of completeness.”

20   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d

21   Cir. 2006).     The applicable standards of review are well

22   established.    See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v.

23   Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

                                   2
1        The     agency      may,   “[c]onsidering    the    totality      of   the

2    circumstances,” base an adverse credibility ruling on “the

3    demeanor,    candor,      or    responsiveness   of    the   applicant      or

4    witness, . . . the consistency between the applicant’s or

5    witness’s written and oral statements, . . . the internal

6    consistency of each such statement, the consistency of such

7    statements       with   other    evidence   of   record,     .    .    .   any

8    inaccuracies or falsehoods in such statements, . . . or any

9    other relevant factor.”          8 U.S.C. § 1158(b)(1)(B)(iii).            “We

10   defer . . . to an IJ’s credibility determination unless . . .

11   it is plain that no reasonable fact-finder could make such an

12   adverse credibility ruling.”          Xiu Xia Lin, 534 F.3d at 167.

13       The agency reasonably relied on the lack of consistency

14   between Jiang’s and her pastor’s testimony regarding whether

15   members     of    her     church    distributed       religious       flyers.

16   8 U.S.C. § 1158(b)(1)(B)(iii).              Jiang testified that her

17   church “does not ever pass out flyers,” and that she would

18   distribute such flyers if she had the opportunity to do so.

19   However,     Jiang’s      pastor    testified    that    church       members

20   generally handed out flyers in the spring and that the church

21   printed flyers and left them on the table where members sign

22   in, so that “anyone who wants to do that would pick up flyers
                                   3
1    and distribute.”          Jiang’s argument that she meant that there

2    was no organized group that distributed flyers does not

3    explain the discrepancy.          See Majidi v. Gonzales, 430 F.3d
4    77, 80 (2d Cir. 2005) (“A petitioner must do more than offer

5    a plausible explanation for his inconsistent statements to

6    secure relief; he must demonstrate that a reasonable fact-

7    finder       would   be    compelled       to   credit   his   testimony.”

8    (quotation marks omitted)).

9           The lack of consistency between Jiang’s testimony and

10   her husband’s regarding her baptism date also detracted from

11   her    credibility.         8 U.S.C.     § 1158(b)(1)(B)(iii).       Jiang

12   testified that she was baptized on December 25, 2011.                   As

13   Jiang argues, this testimony was consistent with her baptism

14   certificate, her pastor’s testimony, her application, and two

15   letters from her church.               But Jiang’s husband could not

16   remember that date or even the year of Jiang’s baptism,

17   testifying that it was either March 2012 or March 2011.                 His

18   lack    of    knowledge     undermines     Jiang’s   testimony   that   her

19   husband played a large role in her conversion to Christianity,

20   especially because Jiang testified that her baptism was when

21   she became a “real Christian.”              The IJ was not required to


                                            4
1    accept her husband’s explanation of nervousness.        Majidi, 430
2 F.3d at 80.

3          The agency’s negative demeanor finding, which Jiang does

4    not   challenge,   provides   further   support   for   the   adverse

5    credibility ruling.      See 8 U.S.C. § 1158(b)(1)(B)(iii); Li

6    Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d Cir.

7    2006) (granting particular deference to credibility findings

8    based on an applicant’s demeanor).       As does Jiang’s failure

9    to produce reliable corroboration.        Biao Yang v. Gonzales,

10   496 F.3d 268, 273 (2d Cir. 2007) (“An applicant’s failure to

11   corroborate his . . . testimony may bear on credibility,

12   because the absence of corroboration in general makes an

13   applicant unable to rehabilitate testimony that has already

14   been called into question.”).       As discussed above, Jiang’s

15   witnesses introduced inconsistency and the IJ reasonably

16   accorded diminished weight to Jiang’s parents’ letter because

17   it was authored by interested parties who were not available

18   for cross examination.    Y.C. v. Holder, 741 F.3d 325, 334 (2d

19   Cir. 2013).

20         The above discrepancies, which call into question Jiang’s

21   practice of Christianity and her fear of persecution in China,

22   provide substantial evidence for the adverse credibility
                                 5
1    ruling.   See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534
2 F.3d at 167.   Because Jiang’s asylum, withholding of removal,

3    and CAT claims were all based on the same factual predicate,

4    the adverse credibility ruling is dispositive.          Paul v.

5    Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).   Accordingly,

6    we do not address the IJ’s alternative determinations.      See

7    INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule

8    courts and agencies are not required to make findings on

9    issues the decision of which is unnecessary to the results

10   they reach.”).

11       For the foregoing reasons, the petition for review is

12   DENIED.

13
14                                FOR THE COURT:
15                                Catherine O’Hagan Wolfe,
16                                Clerk of Court




                                    6